 



Exhibit 10.4

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

     AGREEMENT, amended and restated as of January 1, 2006, by and between
Peabody Energy Corporation, a Delaware corporation (the “Company”) and Irl F.
Engelhardt (the “Executive”).

RECITALS

     The Company and Executive previously entered in to an Employment Agreement
made as of May 19, 1998, as amended (the “1998 Employment Agreement”), setting
forth the terms and conditions of Executive’s employment as the Company’s Chief
Executive Officer.

     Effective as of the close of business on December 31, 2005, Executive
relinquished his duties and responsibilities as the Company’s Chief Executive
Officer and agreed to continue to serve as an employee of the Company after that
date in the position of Chairman of the Board of Directors of the Company (the
“Board”) with expanded responsibilities, as described in Exhibit A hereto.

     In order to induce Executive to continue his employment with the Company
and to serve as Chairman of the Board on and after January 1, 2006, the Company
desires to provide Executive with compensation and other benefits on the terms
and conditions set forth in this Agreement.

     Executive is willing to accept such employment and perform services for the
Company, on the terms and conditions hereinafter set forth.

     Accordingly, the 1998 Employment Agreement is amended and restated in its
entirety and superseded in all respects by this Agreement.

     It is therefore hereby agreed by and between the parties as follows:

1



--------------------------------------------------------------------------------



 



     1. Employment.

          1.1 Subject to the terms and conditions of this Agreement, the Company
agrees to employ Executive during the Term hereof as Chairman of the Board, as
described in Exhibit A hereto. In such capacity, Executive shall be directed by
the Board, or, where appropriate, by the Company’s President and Chief Executive
Officer (the “CEO”), and shall have the powers, responsibilities and authorities
as set forth in Exhibit A hereto. Executive shall be subject to annual
performance reviews by the Board.

          1.2 Subject to the terms and conditions of this Agreement, Executive
hereby accepts employment in such executive position commencing as of the date
hereof (the “Commencement Date”) and agrees, subject to any period of vacation
and sick leave, to devote such time as is necessary to perform the services,
duties and responsibilities in connection therewith. Upon the termination of
Executive’s employment for any reason, Executive shall resign as a member of the
Board of the Company or any Subsidiary of the Company.

          1.3 Nothing in this Agreement shall preclude Executive from engaging
in charitable work and community affairs, from delivering lectures, fulfilling
speaking engagements or teaching at educational institutions, from managing any
investment made by him or his immediate family with respect to which Executive
or such family member is not substantially involved with the management or
operation of the entity in which Executive has invested (provided that no such
investment in publicly traded equity securities or other property may exceed 5%
of the equity of any entity, without the prior approval of the Board) or from
serving, subject to the prior approval of the Board (which approval shall not be
unreasonably withheld), as a member of boards of directors or as a trustee of
any other corporation, association or entity, to the extent that any of the
above activities do not materially interfere, or conflict, with the

2



--------------------------------------------------------------------------------



 



performance of his duties hereunder. Notwithstanding anything herein to the
contrary, Executive shall not be restricted from providing services to any third
party; provided, however, that such services do not materially interfere with
Executive’s duties hereunder or otherwise cause Executive to violate any of the
restrictive covenants set forth in Section 11; and provided, further, that the
Board receives prior written notification of such services.

     2. Term of Employment. Executive’s term of employment under this Agreement
(the “Term of Employment”) shall commence on the Commencement Date and, subject
to termination under the terms hereunder, shall have a two-year term, which may
be extended by mutual agreement of the Company and Executive.

     3. Compensation.

          3.1 Salary. During the Term of Employment, the Company shall pay
Executive a base salary (“Base Salary”) at an initial rate as set forth on the
signature page hereof. Base Salary shall be payable in accordance with the
ordinary payroll practices of the Company. During the Term of Employment,
Executive’s Base Salary shall be reviewed in good faith, at least annually, in
accordance with the Company’s customary procedures and practices regarding the
salaries of senior executives and may, if determined by the Board to be
appropriate, increase Executive’s Base Salary following such review. “Base
Salary” for all purposes herein shall be deemed to be a reference to any such
increased amount. Notwithstanding anything herein to the contrary, because he is
an executive of the Company, Executive shall not be entitled to any director’s
fees or compensation.

          3.2 Annual Bonus. In addition to his Base Salary, Executive shall,
commencing with the 2006 fiscal year and continuing each fiscal year thereafter,
be eligible to receive an annual cash bonus (the “Bonus”) during the term of his
employment hereunder to be

3



--------------------------------------------------------------------------------



 



developed by the Board, based on achievement of performance targets established
by the Board as soon as practicable at the beginning of the fiscal year for
which the performance target relates. A Bonus award shall be payable to
Executive at the time bonuses are paid to executive officers in accordance with
the Company’s policies and practices as set by the Board.

     4. Employee Benefits.

          4.1 Equity-Based Compensation. Any outstanding stock option or other
equity-based incentive agreements as of the date hereof (the “Ancillary
Documents”) shall remain in full force and effect and shall not be affected by
this Agreement.

          4.2 Employee Benefit Programs, Plans and Practices. The Company shall
provide Executive while employed hereunder with coverage under such employee
benefit plans (commensurate with his position in the Company and to the extent
permitted under any employee benefit plan) in accordance with the terms thereof,
including the Continuation Benefits (as defined herein), D&O insurance, which
covers claims arising out of actions or inactions occurring during the Term of
Employment, in accordance with the D&O insurance policy, and other employee
benefits which the Company may make available to its senior executives from time
to time in its discretion. The Company shall also provide Executive with
perquisites which the Company may make available to its senior executives from
time to time in its discretion.

     5. Expenses. Subject to prevailing Company policy or such guidelines as may
be established by the Board, the Company will reimburse Executive for all
reasonable expenses incurred by Executive in carrying out his duties.

     6. Termination of Employment. The Executive may terminate Executive’s Term
of Employment at any time, for any reason or for Good Reason, by written notice
at least thirty (30)

4



--------------------------------------------------------------------------------



 



days in advance. The Company may only terminate Executive’s Term of Employment
for Cause, as defined in Section 6.2(b) hereof, Disability, as defined in
Section 6.3 hereof, or death.

          6.1 Termination for Good Reason.

               (a) If Executive’s employment is terminated by Executive for Good
Reason (as defined in Section 6.1(b) hereof) during the Term of Employment, the
Company, as liquidated damages and in lieu of an other damages therefor, shall
continue to pay Executive’s Base Salary (the “Severance Payment”) for a period
ending on December 31, 2007 (the “Continuation Period”). The Severance Payment
shall be made in a lump sum. For the year of termination, Executive shall
receive a prorated bonus (the “Prorated Bonus”), payable when such bonuses are
paid to other senior executives of the Company, calculated as the Bonus
Executive would have received in such year based on the Company’s actual
performance multiplied by a fraction, the numerator of which is the number of
business days during the year of termination that Executive was employed and the
denominator of which is the total number of business days during the year of
termination. In addition, the Company shall continue to provide Executive during
the Continuation Period with medical, dental and vision benefits, defined
contribution plans (qualified and non-qualified) benefits, defined benefit plans
(qualified and non-qualified) benefits, life insurance, AD&D insurance, health
care reimbursement account and day care reimbursement account (collectively, the
“Continuation Benefits”) comparable to those provided to other senior
executives; provided, however, that all benefits shall continue to be paid in
accordance with plan terms; provided, further that the Company shall not be
obligated to provide any benefits under tax qualified plans which are not
permitted by the terms of such plan or by applicable law or could jeopardize the
plan’s tax status; and provided, further, that any such coverage shall terminate
to the extent that Executive is offered or obtains comparable benefits

5



--------------------------------------------------------------------------------



 



from any other employer during the Continuation Period. Notwithstanding the
foregoing, if Executive breaches any provision of Section 11 hereof, the
remaining balance of the Prorated Bonus and any Continuation Benefits shall be
forfeited.

               (b) For purposes of this Agreement, “Good Reason” shall mean
(i) a reduction by the Company in Executive’s Base Salary (in which event the
Severance Payment shall be made based upon Executive’s Base Salary in effect
prior to any such reduction), (ii) a material reduction in the aggregate program
of employee benefits and perquisites to which Executive is entitled (other than
a reduction which affects all executives), (iii) relocation by more than 50
miles from Executive’s workplace, (iv) any material diminution or material
adverse change in Executive’s duties, responsibilities or reporting
relationships, or (v) a material decline in Executive’s Bonus opportunity.
Notwithstanding anything to the contrary in this Agreement or in any other
agreement or arrangement governing Executive’s employment with the Company,
Executive explicitly agrees that his entering into this Agreement shall not
constitute “Good Reason” for purposes of the 1998 Employment Agreement.

               (c) Termination by Executive for Good Reason shall be made by
delivery to the Company by Executive of written notice, given at least 45 days
prior to such termination, which sets forth the conduct believed to constitute
Good Reason; provided, however, that the Company shall have the opportunity to
cure the Good Reason during the first 30 days of such notice period and if the
Good Reason is cured within such 30-day period, Executive’s notice of
termination shall be deemed withdrawn. If no notice is given within 90 days of
the event giving rise to Good Reason, the Good Reason shall be deemed waived.

               (d) (i) If Executive becomes entitled to any payment, benefit or
distribution (or combination thereof) by the Company, any affiliated company, or
one or more

6



--------------------------------------------------------------------------------



 



trusts established by the Company for the benefit of its employees, whether paid
or payable pursuant to Section 6.1 of this Agreement or any other plan,
arrangement, or agreement with the Company or any affiliated company (the
“Payments”), which are or become subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) or
any interest or penalties are incurred by Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties, hereinafter
collectively referred to as the “Excise Tax”), the Company shall make to
Executive an additional payment (the “Gross-Up Payment”) in an amount such that
after payment by Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and the
Excise Tax imposed upon the Gross-Up Payment, Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.

                    (ii) All determinations required to be made under this
Section 6.1(d), including whether and when a Gross-Up Payment is required and
the amount of such Gross-Up Payment and the assumptions to be utilized in
arriving at such determination, shall be made by a nationally recognized
certified public accounting firm as may be designated by the Company (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and Executive within ten business days of the receipt of notice from
Executive that Payments were made, or such earlier time as is required by the
Company; provided that for purposes of determining the amount of any Gross-Up
Payment, Executive shall be deemed to pay federal income tax at the highest
marginal rates applicable to individuals in the calendar year in which any such
Gross-Up Payment is to be made and deemed to pay state and local income taxes at
the highest effective rates applicable to individuals in the state or locality
of Executive’s

7



--------------------------------------------------------------------------------



 



residence or place of employment in the calendar year in which any such Gross-Up
Payment is to be made, net of the maximum reduction in federal income taxes that
can be obtained from deduction of such state and local taxes, taking into
account limitations applicable to individuals subject to federal income tax at
the highest marginal rates. All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Section 6.1(d), shall be paid by the Company to Executive (or to the
appropriate taxing authority on Executive’s behalf) when due. If the Accounting
Firm determines that no Excise Tax is payable by Executive, it shall so indicate
to Executive in writing. Any determination by the Accounting Firm shall be
binding upon the Company and Executive. As a result of the uncertainty in the
application of Section 4999 of the Code, it is possible that the amount of the
Gross-Up Payment determined by the Accounting Firm to be due to (or on behalf
of) Executive was lower than the amount actually due (“Underpayment”). In the
event that the Company exhausts its remedies hereunder and Executive thereafter
is required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive.

                    (iii) Executive shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of any Gross-Up Payment. Such notification shall be given
as soon as practicable, but no later than ten business days after Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. Executive
shall not pay such claim prior to the expiration of the thirty-day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that

8



--------------------------------------------------------------------------------



 



any payment of taxes with respect to such claim is due). If the Company notifies
Executive in writing prior to the expiration of such period that it desires to
contest such claim, Executive shall (i) give the Company any information
reasonably requested by the Company relating to such claim, (ii) take such
action in connection with contesting such claim as the Company shall reasonably
request in writing from time to time, including, without limitation, accepting
legal representation with respect to such claim by an attorney reasonably
selected by the Company, (iii) cooperate with the Company in good faith in order
to effectively contest such claim and (iv) permit the Company to participate in
any proceedings relating to such claim; provided, however, that the Company
shall bear and pay directly all costs and expenses (including additional
interest and penalties) incurred in connection with such contest and shall
indemnify and hold Executive harmless, on an after-tax basis, for any Excise Tax
or income tax (including interest and penalties with respect thereto) imposed as
a result of such representation and payment of costs and expenses. Without
limitation on the foregoing provisions of this Section 6.1(d), the Company shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct Executive to pay the tax claimed and sue
for a refund or contest the claim in any permissible manner, and Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company shall determine; provided, further, that if the Company
directs Executive to pay such claim and sue for a refund, the Company shall
advance the amount of such payment to Executive, on an interest-free basis, and
shall indemnify and hold Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect

9



--------------------------------------------------------------------------------



 



thereto) imposed with respect to such advance or with respect to any imputed
income with respect to such advance; provided, further, that if Executive is
required to extend the statute of limitations to enable the Company to contest
such claim, Executive may limit this extension solely to such contested amount.
The Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

                    (iv) If, after the receipt by Executive of an amount paid or
advanced by the Company pursuant to this Section 6.1(d), Executive becomes
entitled to receive any refund with respect to a Gross-Up Payment, Executive
shall (subject to the Company’s complying with the requirements of Section
6.1(d)(iii)) promptly pay to the Company the amount of such refund received
(together with any interest paid or credited thereon after taxes applicable
thereto). If, after the receipt by Executive of an amount advanced by the
Company pursuant to Section 6.1(d), a determination is made that Executive shall
not be entitled to any refund with respect to such claim and the Company does
not notify Executive in writing of its intent to contest such denial of refund
prior to the expiration of thirty days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of the Gross-Up
Payment required to be paid.

          6.2 Voluntary Termination by Executive; Discharge for Cause. (a) In
the event that Executive’s employment is terminated (i) by the Company for
Cause, as hereinafter defined, (ii) by Executive other than for Good Reason,
Disability or death or (iii) by Executive for retirement, Executive shall only
be entitled to receive (A) any Base Salary accrued but unpaid

10



--------------------------------------------------------------------------------



 



prior to such termination and (B) any vacation accrued but unused prior to such
termination and any other benefits provided under the employee benefit programs,
plans and practices referred to in Section 4.2 hereof, in accordance with their
terms. After the termination of Executive’s employment under this Section 6.2,
the obligations of the Company under this Agreement to make any further
payments, or provide any benefits specified herein, to Executive, except as
provided in the previous sentence, shall thereupon cease and terminate.

               (b) As used herein, the term “Cause” shall be limited to (i) any
material and uncorrected breach by Executive of the terms of this Agreement,
including, but not limited to, failure to perform his duties hereunder, or
engaging in action in violation of Section 11 hereof; (ii) any willful fraud or
dishonesty of Executive involving the property or business of the Company,
(iii) a deliberate or willful refusal or failure of Executive to comply with any
major corporate policy of the Company which is communicated to Executive in
writing or (iv) Executive’s conviction of, or plea of nolo contendere to, any
felony if such conviction shall result in his imprisonment; provided that with
respect to clauses (i), (ii) or (iii) above, any determination of Cause shall be
made by a majority of the Board after providing Executive with the opportunity
to be heard by the Board and following 10 days written notice of the conduct
which is the basis for the potential termination for Cause within which to cure
such conduct in order to prevent termination for Cause by the Company.

          6.3 Disability. In the event of the Disability (as defined below) of
Executive during the Term of Employment, the Company may terminate Executive’s
Term of Employment upon written notice to Executive (or Executive’s personal
representative, if applicable) effective upon the date of receipt thereof (the
“Disability Commencement Date”). The obligation of the Company to make any
further payments under this Agreement shall, except for earned but

11



--------------------------------------------------------------------------------



 



unpaid Base Salary, amounts attributable to accrued but unused vacation days and
the Prorated Bonus cease as of the Disability Commencement Date. The term
“Disability,” for purposes of this Agreement, shall mean Executive’s absence
from the full-time performance of Executive’s duties pursuant to a reasonable
determination made in accordance with the Company’s disability plan that
Executive is disabled as a result of incapacity due to physical or mental
illness that lasts, or is reasonably expected to last, for at least six months.
Benefits under all other employee benefit programs, plans and practices shall be
paid in accordance with their terms.

          6.4 Death. In the event of Executive’s death during his Term of
Employment hereunder or at any time thereafter while payments are still owing to
Executive under the terms of this Agreement, all obligations of the Company to
make any further payments, other than the obligation to pay any accrued but
unpaid Base Salary, amounts attributable to accrued but unused vacation days and
the Prorated Bonus or any remaining payments that were payable to Executive by
reason of his termination of employment under Section 6.1 to which Executive was
entitled at the time of his death, shall terminate upon Executive’s death.
Benefits under all other employee benefit programs, plans and practices shall be
paid in accordance with their terms.

          6.5 No Further Notice or Compensation or Damages. Executive
understands and agrees that he shall not be entitled to any further notice,
compensation or damages upon Termination of Employment under this Agreement,
other than amounts specified in this Section 6 and the Ancillary Documents.

          6.6 Executive’s Duty to Provide Materials. Upon the termination of the
Term of Employment for any reason, Executive or his estate shall surrender to
the Company all correspondence, letters, files, contracts, mailing lists,
customer lists, advertising materials, ledgers, supplies, equipment, checks, and
all other materials and records of any kind that are the

12



--------------------------------------------------------------------------------



 



property of the Company or any of its subsidiaries or affiliates, that may be in
Executive’s possession or under his control, including all copies of any of the
foregoing.

     7. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

              To the Company:

      Peabody Energy Corporation

      701 Market Street, Suite 700

      St. Louis, Missouri 63101-1826

      attn: Chief Legal Officer
 
            with a copy to:

      David R. Shevitz, Esq., and

      Michel Vanesse, Esq.

      Katten Muchin Zavis Rosenman

      525 West Monroe Street

      Chicago, Illinois 60661
 
       

Any such notice or communication shall be delivered by hand or by courier or
sent certified or registered mail, return receipt requested, postage prepaid,
addressed as above (or to such other address as such party may designate in a
notice duly delivered as described above), and the third business day after the
actual date of sending shall constitute the time at which notice was given.

13



--------------------------------------------------------------------------------



 



     8. Separability. If any provision of this Agreement shall be declared to be
invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect.

     9. Assignment. This Agreement shall be binding upon, inure to the benefit
of and be enforceable by the heirs and representatives of Executive and the
assigns and successors of the Company, but neither this Agreement nor any rights
or obligations hereunder shall be assignable or otherwise subject to
hypothecation by Executive (except by will or by operation of the laws of
intestate succession) or by the Company, except that the Company may assign this
Agreement to any successor (whether by merger, purchase or otherwise) to all or
substantially all of the stock, assets or businesses of the Company.

     10. Amendment. This Agreement may only be amended by written agreement of
the parties hereto.

     11. Nondisclosure of Confidential Information; Non-Competition.

               (a) Executive, both during the term hereof and thereafter, will
not, directly or indirectly, use for himself or use for, or disclose to, any
party other than the Company, or any subsidiary of the Company (other than in
the ordinary course of Executive’s duties for the benefit of the Company or any
subsidiary of the Company), any secret or confidential information regarding the
business or property of the Company or its subsidiaries or regarding any secret
or confidential apparatus, process, system, or other method at any time used,
developed, acquired, discovered or investigated by or for the Company or its
subsidiaries, whether or not developed, acquired, discovered or investigated by
Executive. At the termination of Executive’s employment or at any other time the
Company or any of its subsidiaries may request, Executive shall promptly deliver
to the Company all memoranda, notes, records, plats,

14



--------------------------------------------------------------------------------



 



sketches, plans or other documents made by, compiled by, delivered to, or
otherwise acquired by Executive concerning the business or properties of the
Company or its subsidiaries or any secret or confidential product, apparatus or
process used developed, acquired or investigated by the Company or its
subsidiaries.

               (b) In consideration of the Company’s obligations under this
Agreement, Executive agrees that during the period of his employment hereunder
and for a period of twelve (12) months thereafter, without the prior written
consent of the Board, (i) he will not, directly or indirectly, either as
principal, manager, agent, consultant, officer, stockholder, partner, investor,
lender or employee or in any other capacity, carry on, be engaged in or have any
financial interest in, any entity which is in competition with the business of
the Company or its subsidiaries and (ii) he shall not, on his own behalf or on
behalf of any person, firm or company, directly or indirectly, solicit or offer
employment to any person who is or has been employed by the Company or its
subsidiaries at any time during the twelve (12) months immediately preceding
such solicitation.

               (c) For purposes of this Section 11, an entity shall be deemed to
be in competition with the Company if it is principally involved in the
production, sale or trading of coal in competition with the Company, within the
same geographic area in which the Company effects such production, sale or
trading. Notwithstanding this subsection 11(c) or subsection 11(b), nothing
herein shall be construed so as to preclude Executive from (i) investing in any
publicly or privately held company, provided Executive’s beneficial ownership of
any class of such company’s securities does not exceed 5% of the outstanding
securities of such class, or (ii) providing services to any electric or other
energy company which does not compete with the Company in the production or sale
of coal.

15



--------------------------------------------------------------------------------



 



               (d) Executive agrees that this covenant not to compete is
reasonable under the circumstances and will not interfere with his ability to
earn a living or to otherwise meet his financial obligations. Executive and the
Company agree that if in the opinion of any court of competent jurisdiction such
restraint is not reasonable in any respect, such court shall have the right,
power and authority to excise or modify such provision or provisions of this
covenant as to the court shall appear not reasonable and to enforce the
remainder of the covenant as so amended. Executive agrees that any breach of the
covenants contained in this Section 11 would irreparably injure the Company.
Accordingly, Executive agrees that, in the event a court enjoins Executive from
any activity prohibited by this Section 11, the Company may, in addition to
pursuing any other remedies it may have in law or in equity, cease making any
payments otherwise required by this Agreement and obtain an injunction against
Executive from any court having jurisdiction over the matter restraining any
further violation of this Agreement by Executive.

     12. Beneficiaries. Executive shall be entitled to select (and change, to
the extent permitted under any applicable law) a beneficiary or beneficiaries to
receive any compensation or benefit payable hereunder following Executive’s
death, and may change such election, in either case by giving the Company
written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.

     13. Dispute Resolution. Any dispute or controversy arising under or in
connection with this Agreement (other than an action to enforce the covenants in
Section 11 hereof) or the Ancillary Documents shall be resolved by arbitration.
Arbitrators shall be selected, and arbitration shall be conducted, in accordance
with the rules of the American Arbitration

16



--------------------------------------------------------------------------------



 



Association. The Company shall pay any legal fees in connection with such
arbitration in the event that Executive prevails on a material element of his
claim or defense.

     14. Governing Law. This Agreement shall be construed, interpreted and
governed in accordance with the laws of the State of Missouri, without reference
to rules relating to conflicts of law.

     15. Effect on Prior Agreements. This Agreement and the Ancillary Documents
contain the entire understanding between the parties hereto and supersedes in
all respects any prior or other agreement or understanding, both written and
oral, between the Company, any affiliate of the Company or any predecessor of
the Company or affiliate of the Company and Executive.

     16. Withholding. The Company shall be entitled to withhold from payment any
amount of withholding required by law.

     17. Survival. Notwithstanding the expiration of the term of this Agreement,
the provisions of Section 11 hereunder shall remain in effect as long as is
reasonably necessary to give effect thereto in accordance with the terms hereof.

     18. Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original.

       

  Peabody Energy Corporation
 
   

  By  /s/ ROBERT B KARN                  

  Name

  Title:  Chairman of Compensation Committee
 
   

  /s/ IRL F. ENGELHARDT

  Irl F. Engelhardt  

  2/28/05
Executive Position:
  Chairman of the Board, as set forth in Exhibit A

17



--------------------------------------------------------------------------------



 



     

 
                                                                                

  hereto
 
   
Base Salary:
  $350,000 per annum
 
   
Annual Incentive Target:
  50% of Base Salary

18



--------------------------------------------------------------------------------



 



EXHIBIT A

Position Description

Chairman of the Board

As Chairman of the Board, Executive shall be responsible for coordination of
Board activities to ensure the Board receives proper information and provides
appropriate oversight of the Company. The Chairman will also be available to the
CEO for advice, consultation and assistance when deemed appropriate by the CEO
and to assist in transitioning his leadership positions within the coal and
energy industries to the CEO. The Chairman will provide other duties assigned by
the Board of Directors commensurate with his position. The CEO is responsible
for running the Company and has full profit and loss responsibilities.

Chairman’s Board of Director Duties



•   Preside at all meetings of the company’s Board of Directors and the Annual
Shareholders Meeting;



•   Develop the agenda for and moderate Board executive sessions other than any
executive sessions that include only independent directors;



•   With the CEO, CFO and Corporate Secretary, coordinate the development and
preparation of the agenda for Board meetings and the schedule for Board and
committee meetings;



•   Review the quality, quantity, appropriateness and timeliness of the flow of
materials between Management and the Board;



•   Serve on the Executive Committee and other committees if deemed appropriate
by the Nominating and Governance Committee; and



•   On the request of the Nominating and Governance Committee, provide input to
the Committee’s recommendation to the Board of memberships of committees, Board
performance, development programs and revisions to committee charters;



•   Provide the Board with advice on the succession planning process and
performance evaluation of the CEO;



•   Be available for assignments as requested by the CEO, with the concurrence
of the Board; and

19



--------------------------------------------------------------------------------



 



•   Perform duties as assigned from time to time by the Board commensurate with
his position.

Areas for Chairman Assistance to the new CEO, with Concurrence of the Board



•   Assist the CEO and senior executive team with the development of the annual
Strategic Planning update;



•   Assist the CEO with major strategic initiatives such as mergers,
acquisitions, joint ventures, resource management, etc.;



•   Assist the CEO with benchmarking of the Company performance versus peers and
the preparation of the annual Social Responsibility Report;



•   Assist the CEO with trade associations and government relations matters; and



•   Perform duties as assigned from time to time by the Board commensurate with
his position.

Other

     The Chairman will be provided an office and an assistant to help with his
activities hereunder.

20